 Case 2:21-cv-05681-SVW-PVC Document 1 Filed 07/14/21 Page 1 of 7 Page ID #:1




 1   BARSHAY SANDERS, PLLC
     Craig B. Sanders (Cal Bar 284397)
 2   100 Garden City Plaza, Suite 500
     Garden City, NY 11530
 3   Tel: (516) 203-7600
     Email: csanders@barshaysanders.com
 4   File No.: 121929
     Attorneys for Plaintiff
 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9
10
        John Carta,
11                                                     Case No:
                               Plaintiff,
12                                                     COMPLAINT
13              v.
                                                       DEMAND FOR JURY TRIAL
14
        Kaley Christine Cuoco,
15
                              Defendant.
16

17         Plaintiff John Carta (“Plaintiff”), by and through its undersigned counsel,
18   for its Complaint against Defendant Kaley Christine Cuoco (“Defendant”) states
19   and alleges as follows:
20                                     INTRODUCTION
21         1.        This action seeks to recover damages for copyright infringement.
22         2.        Plaintiff herein creates photographic images and owns the rights to
23   these images which Plaintiff licenses for various uses including online and print
24   publications.
25         3.        Plaintiff has obtained U.S. copyright registrations covering many of
26   Plaintiff's images and many others are the subject of pending copyright
27   applications.
28

                                                       1
                                            PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05681-SVW-PVC Document 1 Filed 07/14/21 Page 2 of 7 Page ID #:2




 1
            4.      Defendant owns a social media account on Instagram known as
 2
     @kaleycuoco (the “Account”).
 3
            5.      Defendant, without permission or authorization from Plaintiff
 4
     actively copied, stored, and/or displayed Plaintiff's Photograph on to the Account
 5
     and engaged in this misconduct knowingly and in violation of the United States
 6
     copyright laws.
 7
                                          PARTIES
 8
            6.      Plaintiff John Carta is an individual who is a citizen of the State of
 9
     Connecticut and maintains a principal place of business in New Canaan,
10
     Connecticut.
11
            7.      On information and belief, Defendant Kaley Christine Cuoco, is an
12
     individual who is a citizen of the State of California with a residence in Hidden
13
     Hills in Los Angeles County, California and is liable and responsible to Plaintiff
14
     based on the facts herein alleged.
15
                               JURISDICTION AND VENUE
16
            8.      This Court has subject matter jurisdiction over the federal copyright
17
     infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.
18
            9.      This Court has personal jurisdiction over Kaley Christine Cuoco
19
     because she maintains its principal place of business in California.
20
            10.     Venue is proper under 28 U.S.C. §1391(a)(2) because Kaley
21
     Christine Cuoco does business in this Judicial District and/or because a substantial
22
     part of the events or omissions giving rise to the claim occurred in this Judicial
23
     District.
24
                          FACTS COMMON TO ALL CLAIMS
25
            11.     Plaintiff is a professional photographer by trade who is the legal and
26
     rightful owners of photographs which Plaintiff licenses to online and print
27
     publications.
28

                                                   2
                                        PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05681-SVW-PVC Document 1 Filed 07/14/21 Page 3 of 7 Page ID #:3




 1
           12.    Plaintiff has invested significant time and money in building
 2
     Plaintiff's photograph portfolio.
 3
           13.    Plaintiff has obtained active and valid copyright registrations from
 4
     the United States Copyright Office (the “USCO”) which cover many of Plaintiff's
 5
     photographs while many others are the subject of pending copyright applications.
 6
           14.    Plaintiff's photographs are original, creative works in which
 7
     Plaintiff's own protectable copyright interests.
 8
           15.    The Account is part of a commercial enterprise which uses the
 9
     Defendant’s notoriety and celebrity to promote numerous companies that she
10
     owns and/or partners with in for-profit ventures.
11
           16.    The Accounts is monetized in that sells merchandise to the public
12
     and, on information and belief, Defendant profits or benefits in some tangible
13
     manner from these activities.
14
           17.    On or about March 2, 2020, Plaintiff John Carta authored a
15
     photograph of Kaley Cuoco (the “Photograph”). A copy of the Photograph is
16
     attached hereto as Exhibit 1.
17
           18.    Plaintiff applied to the USCO to register the Photograph on April 9,
18
     2020 under Application No. 1-8721489258.
19
            19.   The Photograph was registered by USCO on April 9, 2020 under
20
     Registration No. VA 2-202-025.
21
            20.   On or about March 3, 2020, Plaintiff observed the Photograph on the
22
     Account in a story post. A copy of screengrab of Account including the
23
     Photograph is attached hereto as Exhibit 2.
24
            21.   The        Photograph         was        displayed      at       URL:
25
     https://www.instagram.com/kaleycuoco/?hl=en.
26
            22.   Without permission or authorization from Plaintiff, Defendant
27
     volitionally selected, copied, stored and/or displayed Plaintiff copyright protected
28

                                                    3
                                         PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05681-SVW-PVC Document 1 Filed 07/14/21 Page 4 of 7 Page ID #:4




 1
     Photograph to her Account.
 2
           23.    On information and belief, the Photograph was copied, stored and
 3
     displayed without license or permission, thereby infringing on Plaintiff's
 4
     copyrights (hereinafter the “Infringement”).
 5
           24.    The Infringement includes a URL (“Uniform Resource Locator”) for
 6
     a fixed tangible medium of expression that was sufficiently permanent or stable
 7
     to permit it to be communicated for a period of more than transitory duration and
 8
     therefore constitutes a specific infringement. 17 U.S.C. §106(5); Perfect 10, Inc.
 9
     v. Amazon.com, Inc.508 F.3d 1146, 1160 (9th Cir. 2007).
10
           25.    The Infringement is an exact copy of the entirety of Plaintiff's
11
     original image that was directly copied and stored by Defendant to her Account.
12
           26.    On information and belief, Defendant takes an active and pervasive
13
     role in the content posted on her Account including, but not limited to copying,
14
     posting, selecting, commenting on and/or displaying images including but not
15
     limited to Plaintiff's Photograph.
16
           27.    On information and belief, the Photograph was willfully and
17
     volitionally posted to her Account by Defendant.
18
           28.    On information and belief, Defendant was aware of facts or
19
     circumstances from which the determination regarding the Infringement was
20
     apparent. Defendant cannot claim that it was not aware of the infringing activities,
21
     including the specific Infringement which form the basis of this complaint, since
22
     such a claim would amount to only willful blindness to the Infringement on the
23
     part of Defendant.
24
           29.    On information and belief, Defendant engaged in the Infringement
25
     knowingly and in violation of applicable United States Copyright Laws.
26
           30.    On information and belief, Defendant has the legal right and ability
27
     to control and limit the infringing activities on her Account and exercised and/or
28

                                                     4
                                          PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05681-SVW-PVC Document 1 Filed 07/14/21 Page 5 of 7 Page ID #:5




 1
     had the right and ability to exercise such right.
 2
           31.    On information and belief, Defendant monitors the content on her
 3
     Account.
 4
           32.    On information and belief, Defendant has received a financial benefit
 5
     directly attributable to the Infringement.
 6
           33.    On information and belief, a large number of people have viewed the
 7
     unlawful copies of the Photograph on the Account.
 8
           34.    On information and belief, Defendant at all times had the ability to
 9
     stop the reproduction and display of Plaintiff's copyrighted material.
10
           35.    Defendant's use of the Photograph, if widespread, would harm
11
     Plaintiff's potential market for the Photograph.
12
           36.    As a result of Defendant's misconduct, Plaintiff has been
13
     substantially harmed.
14
                                    FIRST COUNT
15               (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
16         37.    Plaintiff repeats and incorporates by reference the allegations
17   contained in the preceding paragraphs, as though set forth in full herein.
18         38.    The Photograph is an original, creative works in which Plaintiff owns
19   valid copyright properly registered with the United States Copyright Office.
20         39.    Plaintiff has not licensed Defendant the right to use the Photograph
21   in any manner, nor has Plaintiff assigned any of its exclusive rights in the
22   copyrights to Defendant.
23         40.    Without permission or authorization from Plaintiff and in willful
24   violation of Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and
25   illegally copied, stored, reproduced, distributed, adapted, and/or publicly
26   displayed works copyrighted by Plaintiff thereby violating one of Plaintiff's
27   exclusive rights in its copyrights.
28

                                                      5
                                           PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05681-SVW-PVC Document 1 Filed 07/14/21 Page 6 of 7 Page ID #:6




 1
           41.    Defendant's reproduction of the Photograph and display of the
 2
     Photograph constitutes willful copyright infringement. Feist Publications, Inc. v.
 3
     Rural Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).
 4
           42.    Plaintiff is informed and believes and thereon alleges that the
 5
     Defendant willfully infringed upon Plaintiff's copyrighted Photograph in violation
 6
     of Title 17 of the U.S. Code, in that they used, published, communicated, posted,
 7
     publicized, and otherwise held out to the public for commercial benefit, the
 8
     original and unique Photograph of the Plaintiff without Plaintiff's consent or
 9
     authority.
10
           43.    As a result of Defendant's violations of Title 17 of the U.S. Code,
11
     Plaintiff is entitled to any an award of actual damages and disgorgement of all of
12
     Defendant's profits attributable to the infringements as provided by 17 U.S.C. §
13
     504 in an amount to be proven or, in the alternative, at Plaintiff's election, an
14
     award for statutory damages against each Defendant in an amount up to
15
     $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c).
16
           44.    As a result of the Defendant' violations of Title 17 of the U.S. Code,
17
     the court in its discretion may allow the recovery of full costs as well as reasonable
18
     attorney's fees and costs pursuant to 17 U.S.C. § 505 from Defendant.
19
           45.    As a result of Defendant's violations of Title 17 of the U.S. Code,
20
     Plaintiff is entitled to injunctive relief to prevent or restrain infringement of his
21
     copyright pursuant to 17 U.S.C. § 502.
22
                                      JURY DEMAND
23
           46.    Plaintiff hereby demands a trial of this action by jury.
24

25
                                  PRAYER FOR RELIEF
26
           WHEREFORE Plaintiff respectfully requests judgment as follows:
27
           That the Court enters a judgment finding that Defendant has infringed on
28

                                                   6
                                        PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05681-SVW-PVC Document 1 Filed 07/14/21 Page 7 of 7 Page ID #:7




 1
     Plaintiff's rights to the Photograph in violation of 17 U.S.C. §501 et seq. and
 2
     award damages and monetary relief as follows:
 3
                 a.    finding that Defendant infringed Plaintiff's copyright interest
 4
                       in the Photograph by copying and displaying without a license
 5
                       or consent;
 6
                 b.    for an award of actual damages and disgorgement of all of
 7
                       Defendant's profits attributable to the infringements as
 8
                       provided by 17 U.S.C. § 504 in an amount to be proven or, in
 9
                       the alternative, at Plaintiff's election, an award for statutory
10
                       damages against each Defendant in an amount up to
11
                       $150,000.00 for each infringement pursuant to 17 U.S.C. §
12
                       504(c), whichever is larger;
13
                 c.    for an order pursuant to 17 U.S.C. § 502(a) enjoining
14
                       Defendant from any infringing use of any of Plaintiff's works;
15
                 d.    for costs of litigation and reasonable attorney's fees against
16
                       Defendant pursuant to 17 U.S.C. § 505;
17
                 e.    for pre judgment interest as permitted by law; and
18
                 f.    for any other relief the Court deems just and proper.
19
     DATED: July 6, 2021
20                                        BARSHAY SANDERS, PLLC
21                                        By: /s/ Craig B. Sanders
                                          Craig B. Sanders, Esq. (Cal Bar 284397)
22                                        100 Garden City Plaza, Suite 500
                                          Garden City, NY 11530
23                                        Tel: (516) 203-7600
                                          Email: csanders@barshaysanders.com
24                                        Attorneys for Plaintiff
                                          File No.: 121929
25

26

27

28

                                                7
                                     PLAINTIFF'S COMPLAINT
